No. 99-20316
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 99-20316
                          Conference Calendar


ROMELEE HARRIS; HAROLD R. HARRIS,

                                            Plaintiffs-Appellants,

versus

US CUSTOMS SERVICE;
UNITED STATES OF AMERICA,

                                            Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-1442
                          --------------------
                            February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Romelee and Harold Harris (Harrises) appeal the dismissal of

their complaint against the United States Customs Service

(Customs Service) for lack of jurisdiction.     The Harrises sued

the Customs Service alleging violations of the Federal Tort

Claims Act (FTCA), the Fourth Amendment, and 42 U.S.C. §§ 1983

and 1988.    They did not name the United States of America as a

defendant.     The United States was erroneously designated on the

docket sheet as a party-defendant.    The motion of the United

States to dismiss it from the appeal is GRANTED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-20316
                                  -2-

     The Harrises have not briefed any arguments on appeal

regarding the dismissal of their claims filed under 42 U.S.C.

§§ 1983 and 1988.   As this court reviews only those issues

presented to it, these issues are deemed abandoned.      See United

States v. Brace, 145 F.3d 247, 255 (5th Cir.)(en banc), cert.

denied, 119 S. Ct. 426 (1998); Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).

     The Harrises argue that the Customs Service, as an offspring

of the Department of Treasury, can be sued eo nominee because a

statute, namely the Internal Revenue Service Reorganization Act

of 1998, Pub. L. No. 105-206, 112 Stat. 689, allows the

Department of Treasury to be sued eo nominee.      However, they did

not argue in the district court that this statute permitted the

Customs Service to be sued eo nominee.      “‘The Court will not

allow a party to raise an issue for the first time on appeal

merely because a party believes that he might prevail if given

the opportunity to try a case again on a different theory.’”

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999)(quoting Forbush v. J.C. Penney Co., 98 F.3d 817, 822 (5th

Cir. 1996)), cert. denied, 120 S. Ct. 982 (2000).     Accordingly,

this issue will not be considered on appeal.

     Plaintiffs argue that the magistrate judge erred in

determing that their Fourth Amendment claims are barred by

sovereign immunity.    In support of their position, the Harrises

cite to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971);

Butz v. Economou, 438 U.S. 478 (1978); and Davis v. Passman, 442
U.S. 228 (1979).    Id.   These cases concern the ability of a party
                           No. 99-20316
                                -3-

to sue a federal officer individually for violations of the

Constitution and do not address sovereign immunity or the

capacity of a federal agency to be sued.   As these cases do not

address whether sovereign immunity bars Fourth Amendment claims,

they provide no aid to the Harrises’s position.   Since the

Harrises’ have failed to cite to cases which relate to their

Fourth Amendment claims, this argument has no merit.

     The Harrises argue for the first time in their reply brief

that the magistrate judge erred in dismissing their claims with

prejudice because they should be given the opportunity to refile

their action against the appropriate party.   We will not consider

this issue because an issue cannot be raised for the first time

in a reply brief.   United States v. Prince, 868 F.2d 1379, 1386

(5th Cir. 1989).

     This appeal is without arguable merit; it is DISMISSED AS

FRIVOLOUS.   See 5th Cir. R. 42.2.

     MOTION TO DISMISS GRANTED; DISMISSED AS FRIVOLOUS.